DETAILED ACTION   

1.	The Office Action is in response to Application 17232685 filed on 04/16/2021. Claims 1-20 are pending.          

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 04/16/2021, 11/16/221, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

5. 	Claim 1-12 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1-12 of US Patent 11012686 indicated below.   
For Claim 1-12, although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with method for video decoding.  As clearly indicated in the table below, each claimed limitations of claim 1-12, of the current application is anticipated by the corresponding limitations of claim 1-12 of the reference patent.

US 11012686
 Current Application


A method for video decoding in a decoder, comprising: 
decoding prediction information for a current block in a current coded picture that is a part of a coded video sequence, the prediction information indicating an intra block copy (IBC) prediction mode used for the current block, 
and an index to select a block vector predictor candidate from a block vector predictor candidate list for the current block; 
determining whether coding of the current block in the IBC prediction mode is performed in an explicit mode or an implicit mode based on whether the prediction information indicates that a difference exists between a block vector and a corresponding block vector predictor, 
the coding of the current block being determined to be in the implicit mode when the prediction information indicates that the difference does not exist and being determined to be in the explicit mode when the difference does exist; 
constructing the block vector predictor candidate list for the current block based on a sequence of candidates, the block vector predictor candidate list having a first number of block vector predictor candidates in the implicit mode, and having a second number of block vector predictor candidates in the explicit mode; 
selecting the block vector predictor candidate from the constructed block vector predictor candidate list based on the index indicated in the prediction information; 
and reconstructing the current block according to the selected block vector predictor candidate.


determining whether a first block vector of a first spatial neighboring block of a plurality of spatial neighboring blocks of the current block is available; 
inserting the first block vector into the block vector predictor candidate list in response to the determination that the first block vector of the first spatial neighboring block of the plurality of spatial neighboring blocks of the current block is available; 
determining whether a second block vector of a second spatial neighboring block of the plurality of spatial neighboring blocks of the current block is available and whether the second block vector of the second spatial neighboring block is the same as the first block vector of the first spatial neighboring block; 
and inserting the second block vector into the block vector predictor candidate list in response to the determination that the second block vector of the second spatial neighboring block of the plurality of spatial neighboring blocks of the current block is available and that the second block vector of the second spatial neighboring block is not the same as the first block vector of the first spatial neighboring block


Claim 3’s limitation:

wherein the first spatial neighboring block of the current block is adjacent to a lower-left corner of the current block and a bottom side of the first spatial neighboring block is aligned to a bottom side of the current block, and the second spatial neighboring block of the current block is adjacent to an upper-right corner of the current 

Claim 4’s limitation:

the first spatial neighboring block of the current block is adjacent to the lower-left corner of the current block and a top side of the first spatial neighboring block is aligned to the bottom side of the current block, and the second spatial neighboring block of the current block is adjacent to the upper-right corner of the current block and a left side of the second spatial neighboring block is aligned to the right side of the current block.

Claim 5’s limitation:
the first spatial neighboring block of the current block is adjacent to a left side of the current block and the second spatial neighboring block of the current block is adjacent to a top side of the current block

Claim 6’s limitation:
when a total number of the block vectors of the plurality of spatial neighboring blocks included in the block vector predictor candidate list is less than a maximum allowed number that is based on whether the difference does exist between the block vector and the corresponding block vector predictor for the current block; selecting a third block vector of a previously coded block from a plurality of block vectors of previously coded blocks; determining whether the selected third block vector is different from the plurality of spatial neighboring blocks included in the block 

Claim 7’s limitation:

when a total number of the block vectors of the plurality of spatial neighboring blocks and the previously coded blocks included in the block vector predictor candidate list is less than the maximum allowed number and is above one; selecting a plurality of block vector predictor candidates from the block vector predictor candidate list; averaging the selected plurality of block vector predictor candidates to form at least one averaged block vector; and inserting the at least one averaged block vector into the block vector predictor candidate list

Claim 8’s limitation: 
when a total number of the block vectors of the plurality of spatial neighboring blocks, the block vectors of the previously coded blocks, and the at least one average block vector included in the block vector predictor candidate list is less than the maximum allowed number, inserting a default block vector into the block vector predictor candidate list

Claim 9’s limitation:
wherein the default block vector is (0, 0).


Claim 10’s limitation:

wherein the selected block vector predictor candidate is not rounded when the difference does exist between the block vector and the corresponding block vector predictor for the current block

Claim 11’s limitation:
when one of the block vector predictor candidates included in the block vector predictor candidate list is invalid, performing a pruning process or clipping process to the one of the block vector predictor candidates




Claim 12’s limitation:
wherein the one of the block vector predictor candidates is determined to be invalid when a reference block predicted by the one of the block 



A method for video decoding in a decoder, comprising: 


decoding prediction information for a current block in a current coded picture that is a part of a coded video sequence, the prediction information indicating an intra block copy (IBC) prediction mode used for the current block, 

and an index to select a block vector predictor candidate from a block vector predictor candidate list for the current block; 

determining whether coding of the current block in the IBC prediction mode is performed in an explicit mode or an implicit mode based on whether a difference exists between a block vector and a corresponding block vector predictor, 






constructing the block vector predictor candidate list for the current block based on a sequence of candidates, the block vector predictor candidate list having a first number of block vector predictor candidates in the implicit mode, and having a second number of block vector predictor candidates in the explicit mode; 

selecting the block vector predictor candidate from the constructed block vector predictor candidate list based on the index indicated in the prediction information; 


and reconstructing the current block according to the selected block vector predictor candidate



determining whether a first block vector of a first spatial neighboring block of a plurality of spatial neighboring blocks of the current block is available; 
inserting the first block vector into the block vector predictor candidate list in response to the determination that the first block vector of the first spatial neighboring block of the plurality of spatial neighboring blocks of the current block is available; 
determining whether a second block vector of a second spatial neighboring block of the plurality of spatial neighboring blocks of the current block is available and whether the second block vector of the second spatial neighboring block is the same as the first block vector of the first spatial neighboring block; 
and inserting the second block vector into the block vector predictor candidate list in response to the determination that the second block vector of the second spatial neighboring block of the plurality of spatial neighboring blocks of the current block is available and that the second block vector of the second spatial neighboring block is not the same as the first block vector of the first spatial neighboring block

Claim 3’s limitation:

wherein the first spatial neighboring block of the current block is adjacent to a lower-left corner of the current block and a bottom side of the first spatial neighboring block is aligned to a bottom side of the current block, and the second spatial neighboring block of the current block is adjacent to an upper-right corner of the current 

Claim 4’s limitation:

the first spatial neighboring block of the current block is adjacent to the lower-left corner of the current block and a top side of the first spatial neighboring block is aligned to the bottom side of the current block, and the second spatial neighboring block of the current block is adjacent to the upper-right corner of the current block and a left side of the second spatial neighboring block is aligned to the right side of the current block

Claim 5’s limitation:
the first spatial neighboring block of the current block is adjacent to a left side of the current block and the second spatial neighboring block of the current block is adjacent to a top side of the current block

Claim 6’s limitation:
when a total number of the block vectors of the plurality of spatial neighboring blocks included in the block vector predictor candidate list is less than a maximum allowed number that is based on whether the difference does exist between the block vector and the corresponding block vector predictor for the current block; selecting a third block vector of a previously coded block from a plurality of block vectors of previously coded blocks; determining whether the selected third block vector is different from the plurality of 

Claim 7’s limitation:

when a total number of the block vectors of the plurality of spatial neighboring blocks and the previously coded blocks included in the block vector predictor candidate list is less than the maximum allowed number and is above one; selecting a plurality of block vector predictor candidates from the block vector predictor candidate list; averaging the selected plurality of block vector predictor candidates to form at least one averaged block vector; and inserting the at least one averaged block vector into the block vector predictor candidate list

Claim 8’s limitation:
when a total number of the block vectors of the plurality of spatial neighboring blocks, the block vectors of the previously coded blocks, and the at least one average block vector included in the block vector predictor candidate list is less than the maximum allowed number, inserting a default 

Claim 9’s limitation:
wherein the default block vector is (0, 0).

Claim 10’s limitation:
wherein the selected block vector predictor candidate is not rounded when the difference does exist between the block vector and the corresponding block vector predictor for the current block

Claim 11’s limitation:
when one of the block vector predictor candidates included in the block vector predictor candidate list is invalid, performing a pruning process or clipping process to the one of the block vector predictor candidates

Claim 12’s limitation:






6. 	Claim 13-19 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 14-20 of US Patent 11012686 indicated below.   
For Claim 13-19, although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with method for video decoding.  As clearly indicated in the table below, each claimed limitations of claim 13-19, of the current application is anticipated by the corresponding limitations of claim 14-20 of the reference patent.

US 11012686
 Current Application
Claim 14:

An apparatus, comprising a processing circuitry configured to: 

decode prediction information for a current block in a current coded picture that is a part of a coded 
determine whether coding of the current block in the IBC prediction mode is performed in an explicit mode or an implicit mode based on whether the prediction information indicates that a difference exists between a block vector and a corresponding block vector predictor, the coding of the current block being determined to be in the implicit mode when the prediction information indicates that the difference does not exist and being determined to be in the explicit mode when the difference does exist; 
construct the block vector predictor candidate list for the current block based on a sequence of candidates, the block vector predictor candidate list having a first number of block vector predictor candidates in the implicit mode, and having a second number of block vector predictor candidates in the explicit mode; 


select the block vector predictor candidate from the constructed block vector predictor candidate list based on the index indicated in the prediction information; and reconstruct the current block according to the selected block vector predictor candidate.

Claim 15’s limitation:


determine whether a first block vector of a first spatial neighboring block of a plurality of spatial 

Claim 16’s limitation:

wherein the first spatial neighboring block of the current block is adjacent to a lower-left corner of the current block and a bottom side of the first spatial neighboring block is aligned to a bottom side of the current block, and the second spatial neighboring block of the current block is adjacent to an upper-right corner of the current block and a right side of the second spatial neighboring block is aligned to a right side of the current block

Claim 17’s limitation:




Claim 18’s limitation:
wherein the first spatial neighboring block of the current block is adjacent to a left side of the current block and the second spatial neighboring block of the current block is adjacent to a top side of the current block

Claim 19’s limitation:
when a total number of the block vectors of the plurality of spatial neighboring blocks included in the block vector predictor candidate list is less than a maximum allowed number that is based on whether the difference does exist between the block vector and the corresponding block vector predictor for the current block; select a third block vector of a previously coded block from a plurality of block vectors of previously coded blocks; determine whether the selected third block vector is different from the plurality of spatial neighboring blocks included in the block vector predictor candidate list; and insert the selected third block vector into the block vector predictor candidate list in response to the determination that the selected third block vector is different from the plurality of spatial neighboring blocks included in the block vector predictor candidate list

Claim 20’s limitation:

when a total number of the block vectors of the plurality of spatial neighboring blocks and the previously coded blocks included in the block vector predictor candidate list is less than the maximum allowed number and is above one; select a plurality of block vector predictor candidates from the block vector predictor candidate list; average the selected plurality of block vector predictor candidates to form at least one averaged block vector; and insert the at least one averaged block vector into the block vector predictor candidate list




An apparatus, comprising a processing circuitry configured to: 

decode prediction information for a current block in a current coded picture that is a part of a coded video sequence, the prediction information indicating an intra block copy (IBC) prediction 



determine whether coding of the current block in the IBC prediction mode is performed in an explicit mode or an implicit mode based on whether a difference exists between a block vector and a corresponding block vector; 







construct the block vector predictor candidate list for the current block based on a sequence of candidates, the block vector predictor candidate list having a first number of block vector predictor candidates in the implicit mode, and having a second number of block vector predictor candidates in the explicit mode; 





select the block vector predictor candidate from the constructed block vector predictor candidate list based on the index indicated in the prediction information; and reconstruct the current block according to the selected block vector predictor candidate


Claim 14’s limitation:

wherein the processing circuitry is further configured to: determine whether a first block vector of a first spatial neighboring block of a 

Claim 15’s limitation:

wherein the first spatial neighboring block of the current block is adjacent to a lower-left corner of the current block and a bottom side of the first spatial neighboring block is aligned to a bottom side of the current block, and the second spatial neighboring block of the current block is adjacent to an upper-right corner of the current block and a right side of the second spatial neighboring block is aligned to a right side of the current block


Claim 16’s limitation:

wherein the first spatial neighboring block of the current block is adjacent to the lower-left corner of the current block and a top side of the first spatial neighboring block is aligned to the bottom side of the current block, and the second spatial neighboring block of the current block is adjacent to the upper-right corner of the current block and a left side of the second spatial neighboring block is aligned to the right side of the current block

Claim 17’s limitation:
wherein the first spatial neighboring block of the current block is adjacent to a left side of the current block and the second spatial neighboring block of the current block is adjacent to a top side of the current block

Claim 18’s limitation:
when a total number of the block vectors of the plurality of spatial neighboring blocks included in the block vector predictor candidate list is less than a maximum allowed number that is based on whether the difference does exist between the block vector and the corresponding block vector predictor for the current block; select a third block vector of a previously coded block from a plurality of block vectors of previously coded blocks; determine whether the selected third block vector is different from the plurality of spatial neighboring blocks included in the block vector predictor candidate list; and insert the selected third block vector into the block vector predictor candidate list in response to the determination that the selected third block vector is different from the plurality of spatial 

Claim 19’s limitation:
when a total number of the block vectors of the plurality of spatial neighboring blocks and the previously coded blocks included in the block vector predictor candidate list is less than the maximum allowed number and is above one; select a plurality of block vector predictor candidates from the block vector predictor candidate list; average the selected plurality of block vector predictor candidates to form at least one averaged block vector; and insert the at least one averaged block vector into the block vector predictor candidate list




7. 	Claim 20 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent 11012686 and in view of ROSEWARNE et al. (US 20150334405) indicated below.   



US 11012686
 Current Application
Claim 1:

A method for video decoding in a decoder, comprising: 
decoding prediction information for a current block in a current coded picture that is a part of a coded video sequence, the prediction information indicating an intra block copy (IBC) prediction mode used for the current block, 
and an index to select a block vector predictor candidate from a block vector predictor candidate list for the current block; 
determining whether coding of the current block in the IBC prediction mode is performed in an explicit mode or an implicit mode based on whether the prediction information indicates that a difference exists between a block vector and a corresponding block vector predictor, 
the coding of the current block being determined to be in the implicit mode when the prediction information indicates that the difference does not exist and being determined to be in the explicit mode when the difference does exist; 

selecting the block vector predictor candidate from the constructed block vector predictor candidate list based on the index indicated in the prediction information; 
and reconstructing the current block according to the selected block vector predictor candidate.





A non-transitory computer-readable storage medium storing a program that when executed by a decoder, causes the decoder to perform a method comprising: 


decoding prediction information for a current block in a current coded picture that is a part of a coded video sequence, the prediction information indicating an intra block copy (IBC) prediction mode used for the current block, 

and an index to select a block vector predictor candidate from a block vector predictor candidate list for the current block; 

determining whether coding of the current block in the IBC prediction mode is performed in an explicit mode or an implicit mode based on whether a difference exists between a block vector and a corresponding block vector predictor, 






constructing the block vector predictor candidate list for the current block based on a sequence of candidates, the block vector predictor candidate list having a first number of block vector predictor candidates in the implicit mode, and having a second number of block vector predictor candidates in the explicit mode; 

selecting the block vector predictor candidate from the constructed block vector predictor candidate list based on the index indicated in the prediction information; 


and reconstructing the current block according to the selected block vector predictor candidate




ROSEWARNE discloses that a non-transitory computer-readable storage medium storing a program that when executed by a decoder, causes the decoder to perform a method (fig. 2A, store device 209).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of a non-transitory computer-readable storage medium storing a program that when executed by a decoder, causes the decoder to perform a method as taught by ROSEWARNE as a modification to the method of claim 1 of US Patent 11012686 for the benefit of implement the method with a computer.

8. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

9.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423